Sikora, J.
(concurring). I agree with the result and with the thorough reasoning of the majority with one point of exception. In discussion of the reversal of the trafficking conviction now required by the rule of Melendez-Diaz v. Massachusetts, 129 S. Ct. 2527, 2542 (2009), the majority reasons that there was a substantial risk of a miscarriage of justice. The majority observes that, in the total circumstances of this case, police observation of the seized substances and their packaging was not reliably probative. Ante at 443-444. Footnote 4, ante at 444, elaborates upon the point. “It is unlikely that the form of packaging is necessarily proof that a substance is a particular drag. It is a fair inference that a counterfeit drag, see G. L. c. 94C, § 32G, would be packaged in conventional ways and probably not be distinguishable by appearance.”
I cannot subscribe to the evidentiary hypothesis that packaging characteristic of controlled substances is equally likely to contain counterfeit controlled substances. That equivalence seems to me thoroughly implausible. Rational traffickers will want to remain in business and to make a profit. They will want satisfaction and repetitive trade from their customers. The provision of false merchandise will naturally defeat those purposes, and worse. That deception will disappoint customers, harm the reputation of the dealership, and endanger the well-being of the dealer. For these reasons, I must view as entirely speculative the notion that a characteristic package contains counterfeit drugs rather than the real product. In the absence of specific evidence of counterfeit material, I would permit the jury to consider *446characteristic packaging as some evidence of enclosed contraband. The weight of that information within the total volume of evidence remains for the judgment of the fact finder.